Case 1:20-cv-00907-PLM-RSK ECF No. 14, PageID.20 Filed 02/05/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 MARSHA PLAFKIN ,

        Plaintiff,
                                                             Hon. Paul L. Maloney
 v.
                                                             Case No. 1:20-cv-907
 KAREN JONGEKRIJG MIEDEMA ,

        Defendant.
 ________________________________/

          CONDITIONAL ORDER STRIKING PLEADING OR OTHER PAPER


       Marsha Plafkin has submitted the following unsigned document, in violation of

Fed. R. Civ. P. 11(a):

               Motion for leave to proceed in forma pauperis – ECF No. 13

       This document will be deemed automatically stricken from the record, without the

necessity of a further order of court, unless Marsha Plafkin files a signature page

(attached) within 21 days of the date of this order.

       IT IS SO ORDERED



Date: February 5, 2021                                       /s/ Ray Kent
NDJ                                                    RAY KENT
                                                       U.S. Magistrate Judge
Case 1:20-cv-00907-PLM-RSK ECF No. 14, PageID.21 Filed 02/05/21 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 MARSHA PLAFKIN ,

          Plaintiff,
                                                               Hon. Paul L. Maloney
 v.
                                                               Case No. 1:20-cv-907
 KAREN JONGEKRIJG MIEDEMA ,

          Defendant.
 ________________________________/

                                 SIGNATURE PAGE FOR:


                 Motion for leave to proceed in forma pauperis – ECF No. 13



         The foregoing document is hereby signed and certified pursuant to Fed. R. Civ. P.

11(a).




                                    _________________________________________




YOU MUST SIGN THIS SIGNATURE PAGE AND RETURN IT TO THE CLERK’S
OFFICE AS REQUIRED BY THE ATTACHED ORDER.
